Citation Nr: 0521395	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record indicates that the veteran is currently being 
treated at the VA Medical Center (VAMC) in Decatur, Georgia, 
and the VA outpatient clinic (VAOPC) in Lawrenceville, 
Georgia.  The RO must contact the VAMC in Decatur and the 
VAOPC in Lawrenceville and obtain all records from this 
treatment including X-rays and other specialized testing 
results dated from November 2003 to the present.  In 
addition, the record indicates that the veteran has filed a 
claim for Social Security Disability benefits.  The RO must 
contact the Social Security Administration and obtain all 
records related to the veteran's Social Security claim.  
Lastly, the RO should obtain all available records related to 
the veteran's claim for Worker's Compensation.  Decisions of 
the Board must be based on all of the evidence that is known 
to be available.  38 U.S.C.A. § 5103(A) (West 2002).  The 
duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA or Social Security records.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board finds that an additional examination of the 
veteran's low back strain is required.  The last examination 
was conducted more than four years ago, and a new examination 
is necessary to determine the current level of the veteran's 
disability.  The veteran testified that his symptoms have 
worsened and that new symptoms have developed within the past 
two years. The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Tell the veteran to submit any 
evidence in his possession relevant to 
this claim.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  The RO should obtain all records 
related to the veteran's claim for 
Worker's Compensation from the State of 
Georgia, including all medical records 
and copies of all decisions or 
adjudications.

4.  The RO should obtain all treatment 
records relating to the veteran from the 
VAMC in Decatur, Georgia and the VAOPC in 
Lawrenceville, Georgia, dated from 
November 2003 to the present.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

5.  After obtaining the above identified 
evidence, to the extent available, the RO 
should schedule the veteran for an 
examination to determine the extent of 
his low back disability.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
conduct range of motion testing and all 
other appropriate testing including X-
rays, if indicated.  

The examination should include 
appropriate neurological testing.  The 
examiner should specifically comment on 
whether the veteran now suffers from 
intervertebral disc syndrome of the back 
along with any other manifestations and 
symptoms produced by the service-
connected disability.  If so, the 
examiner should provide an opinion as to 
whether any back condition found other 
than the service-connected lumbar strain 
is as likely as not part of the service-
connected condition.

A complete rationale for the opinions 
given should be provided.  

6.  Following the above, the RO should 
then readjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


